Filed 4/28/21 P. v. Wright CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




 THE PEOPLE,                                                                                   C090942

                    Plaintiff and Respondent,                                          (Super. Ct. No.
                                                                                    STKCRFE20190004681)
           v.

 DAREN LEWIS WRIGHT ,

                    Defendant and Appellant.



         Appointed counsel for defendant Daren Lewis Wright filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After examining the record, we find no arguable error that would result in a
disposition more favorable to defendant and affirm.
                                               I. BACKGROUND
         In September 2019, defendant was charged in an amended information with
multiple counts of second degree burglary of various commercial establishments in San



                                                             1
Joaquin County (Pen. Code, § 459—counts 1 & 5-10),1 as well as vandalism (§ 594,
subd. (a)(2)—counts 2 & 4) and attempted burglary (§§ 664, 459—count 3).2 For all
counts, it was alleged defendant had a prior strike conviction (§§ 667, subd. (d), 1170.12,
subd. (b)).
         On September 23, 2019, defendant made a Marsden motion to relieve his
appointed counsel. The trial court denied the motion.
         The following day, on September 24, 2019, defendant pled no contest to count 10,
second degree burglary of Popeye’s, and admitted the strike prior. He requested
immediate sentencing. The remaining counts and allegations were dismissed with a
Harvey3 waiver. The parties stipulated that the preliminary hearing transcript could serve
as the factual basis for the plea. As relevant to count 10, the testimony at the preliminary
hearing showed the following:
         On November 23, 2018, Manteca Police Officer Stephen Smith responded to a call
for a possible burglary at Popeye’s restaurant. According to the report, a man wearing a
red sweater was inside the business prying the safe. When he arrived, Smith encountered
a man, later identified as defendant, near the east side of the Popeye’s building.




1   Further undesignated statutory references are to the Penal Code.
2 Defendant was charged with the second degree burglary of Buggy Bath on January 21,
2019 (count 1), vandalism on that same date (count 2), attempted second degree burglary
of Fremont Car Wash on January 23, 2019 (count 3), vandalism that same date (count 4),
second degree burglary of Little Caesar’s Pizza on September 11, 2018 (count 5), second
degree burglary of Gian’s Delicatessen on October 22, 2018 (count 6), second degree
burglary of Tacos Chapala on October 29, 2018 (count 7), second degree burglary of
Dollar Tree on November 2, 2018 (count 8), second degree burglary of Papa Murphy’s
on November 2, 2018 (count 9), and second degree burglary of Popeye’s on
November 23, 2018 (count 10).
3   People v. Harvey (1979) 25 Cal.3d 754.

                                              2
Defendant was wearing a blue shirt, dark jeans, and black shoes with a white stripe on the
sole.
        Officer Smith approached defendant, and he agreed to speak with the officer.
Although it was raining and the restaurant was closed, defendant claimed he was looking
around Popeye’s for broken sprinklers to repair. Defendant, however, admitted that he
had no connection to or association with the business. Smith subsequently detained
defendant.
        Defendant mentioned that he had a van parked around the corner. Officer Smith
located a white van parked nearby; the van’s hood was cold, indicating that it had been
parked for a while. Through the van’s clear glass windows, Smith observed a red sweater
with white stripes and a greenish-yellow tool bag.
        Smith reviewed the surveillance video from Popeye’s and saw a white van pull up
to the restaurant’s front door a little before 5:00 a.m. Someone got out of the driver’s
seat and slid a tool between the double front doors. The person opened the door and
stuck his head inside, then withdrew. He entered the van and drove off. About 30
minutes later, the person returned and entered the restaurant through the unlocked front
doors. He walked behind the counter and pried off a small safe. He then tried to take a
larger safe that was bolted to the floor, but was unsuccessful. The man returned with a
dolly and a green Ryobi tool bag. He used some sort of electric tool to cut the bolts to the
larger safe. After a few minutes, he was unable to remove the safe so he put the electric
tool back in the green Ryobi tool bag and left.
        Although the burglar returned with a pry bar, he was still unable to remove the
larger safe. The man, who was wearing a red sweater with white stripes, a blue
undershirt, jeans, and black shoes with a white stripe, climbed out the drive-thru window.
The window was on the east side of the restaurant where Officer Smith contacted
defendant.



                                             3
         Officer Christopher Stocks was also dispatched to Popeye’s that morning. He
searched the interior of the restaurant and found a pry bar beneath the safe that was near
the cash register. In a planter east of the business, he found a mallet and another pry tool.
         Officer Stocks gave defendant his Miranda4 warnings, and defendant told him that
he was a plumber who was in the shopping center looking for broken sprinklers that he
could offer to repair. He refused permission to search the van, but Stocks nevertheless
searched it. Stocks found a tool bag which contained a reciprocating saw. He also found
a rotary hammer. The glove compartment contained insurance information with
defendant’s name.
         Following his plea, the trial court sentenced defendant to the upper term of three
years, doubled for the strike prior for the burglary conviction. The court imposed a $30
court facilities assessment (Gov. Code, § 70373), a $40 court operations assessment
(§ 1465.8), a $300 restitution fine (§ 1202.4), and a $300 parole revocation restitution
fine, which was stayed unless parole was revoked (§ 1202.45). He was awarded 243 days
of actual credit plus 243 days of conduct credit for a total of 486 days of credit.
         Defendant timely appealed.5 The trial court granted his request for a certificate of
probable cause.
                                      II. DISCUSSION
         We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30




4   Miranda v. Arizona (1966) 384 U.S. 436 [16 L.Ed.2d 694].
5 Defendant filed an initial notice of appeal on November 20, 2019, and subsequently
filed an amended notice of appeal on November 25, 2019.

                                               4
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                   III. DISPOSITION
       The judgment is affirmed.


                                                       /S/

                                                 RENNER, J.



We concur:


/S/

ROBIE, Acting P. J.


/S/

MURRAY, J.




                                            5